DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2021 was filed on mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been previously considered by the examiner.

Drawings
The drawings were received on May 31, 2019.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed June 15, 2022, with respect to claims 1, 4 and 9-11 rejection under 35 U.S.C. § 103 as being unpatentable over Bruyere et al. (U.S. Patent Application Publication 2015/0268340A1) hereinafter "Bruyere", in view of Jahangir (WIPO PCT Application Publication WO2007113469A1) hereinafter “Jahangir”, and further in view Hond et al. (British patent document publication GB2541658A) hereinafter "Hond" have been fully considered but they are not persuasive. 
Examiner appreciates the extensive citation of the Applicant’s disclosure to clarify the independent claims limitations and claim language meaning. It is noted that “The scope of the claimed invention must be clearly determined by giving the claims the "broadest reasonable interpretation consistent with the specification." See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and MPEP § 2111.” Applicant reminded "That claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims." Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984).” 
According to MPEP 2111.01.II. It is improper to import claim limitations from the specification.
Applicant submits “In short, Bruyere, Jahangir, and Hond does not disclose or suggest: 
summing the respective amplitudes of the pixels of the two radar images to obtain a sum image; extracting  pixels   from  the  sum  image imaging the ship to obtain a mask of the ship; determining a range of phase differences between the radar signals received by each of the two receiving channels; and determining     the    at     least    one characteristic dimension of the ship as a function of the mask of the ship and the determined range of the phase differences, as recited in independent claim 1”.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case Applicant argues “Jahangir does not disclose or suggest extracting the pixels of the obtained sum image to obtain a mask of a ship. Instead, Jahangir indicates that a predefined mask is applied to the output files Cj to analyze the pixels of the output file Cj: "analysing each pixel of Cj to estimate local background   statistics using a CFAR window of data pixels immediately surrounding the test pixel"”. 
First Examiner does not rely upon Jahangir to teach the “sum image”, rather relying upon Hond. Second Applicant misunderstood Examiner’s interpretation of Jahangir’s teaching extraction of pixels. Examiner cited the portions of Jahangir namely to describe the process of pixel extraction as recited in the claim 1. The “mask” of Jahangir as correctly pointed out by the Applicant is pre-defined  and is used namely for the process of pixel extraction as interpreted by the Examiner but not interpreted by the Examiner as the claimed in claim 1 “to obtain a mask” rather the “clustering” and “clusters” of Jahangir are interpreted as the claimed feature of the instant Application. 
Applicant further argues that “Hond  does   not  disclose   determining  a characteristic dimension of a target based on a target mask and a phase difference”. Examiner respectfully submits that Office Action does not rely upon Hond to teach the “determining  a characteristic dimension of a target based on a target mask and a phase difference”. That feature is rather taught by combining the teachings of Hond and Jahangir with the primary reference of Bruyere. 
Applicant’s argument that “Jahangir does not disclose or suggest determining a range of phase differences between the radar signals received by each of   the   two   receiving   channels” is again directed towards reference not relied upon to teach the feature. The Office Action is relying upon the primary reference of Bruyere to teach “determining a range of phase differences between the radar signals received by each of   the   two   receiving   channels”.
Based upon the evidence presented above the Rejections of the claims 1, 4 and 9-11 under 35 U.S.C. § 103 is respectfully maintained.

 Examiner’s Note
Fully considering the Applicant’s arguments with respect to establishing prima facie case of obviousness Examiner notes that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
“To establish a prima facie case of obviousness, the references being combined do not need to explicitly suggest combining their teachings.  See In re Kahn, 441 F.3d 977, 987-88 (Fed. Cir. 2006) (“‘the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . . . The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.’”  Id. at 987-88 (quoting In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000))”.
“Combination of prior art can be based on “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)”.
The Supreme Court has determined the conclusion of obviousness can be based on the interrelated teachings of multiple patents, the effects of demands known to the design community or present in the marketplace, and the background knowledge possessed by a person having ordinary skill in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  See KSR, 440 U.S. at 421.  For more on KSR, refer to MPEP 2143 Exemplary Rationales. 
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruyere in view of Jahangir and further in view of Hond.
In regards of claim 1, Bruyere teaches A method for determining at least one characteristic dimension of a ship (Bruyere paragraph [0017]: “The ISAR can form an image of the target in two dimensions (e.g., down range and cross range)”), the method being implemented by an electronic system including a radar device (Bruyere paragraph [0018]: “Embodiments of the present invention combine features of ISAR and IFSAR to provide an interferometric inverse synthetic aperture radar”) and a calculator (Bruyere paragraph [0022]: “The computer system 104 includes a processor 106 and a memory 108 for operating an image processing application that processes the radar returns”), the radar device including at least two separate channels configured to receive a radar signal (Bruyere paragraph [0026]: “the antenna elements are configured in a split array mode with a first antenna group and a second antenna group of the antenna elements being enabled…the first antenna group and second antenna group of the antenna elements are operated in the split array mode to receive a number of return signals carrying energy of the transmitted RF signal that are reflected from the target”), the method comprising acquiring, for each of the two receiving channels of the radar device, a synthetic aperture radar image imaging the ship in an environment, the two radar images resulting from radar signals coming from a same radar emission signal and respectively received by each of the two receiving channels of the radar device, each of the radar image being a matrix of pixels (Bruyere paragraph [0008]: “the processor may be configured to generate inverse synthetic aperture radar (ISAR) images of the target; identify pixels of the ISAR images having a signal-to-noise ratio higher than a predetermined threshold value (e.g., between about 7 dB and about 10 dB); measure a phase difference between the ISAR images generated by the first antenna group and the second antenna group, respectively, for the identified pixels”), each of the pixels having an amplitude and coordinates (Bruyere paragraph [0004]: “The SAR imagery is formed from the coherent combination of the amplitude and phase of the multiple radar returns within each range bin and are motion compensated for spatial displacement of the relative movement of the moving platform during the acquisition of the returns. Inverse synthetic aperture radar (ISAR) is similar but can be distinguished from SAR by also exploiting target movement in the image formation process”) that are a distance box and a doppler box, extracting pixels from the image imaging the ship (Bruyere paragraph [0008]: “identify pixels of the ISAR images having a signal-to-noise ratio higher than a predetermined threshold value”), 
determining a range of phase differences between the radar signals received by each of the two receiving channels (Bruyere paragraph [0008]: “measure a phase difference between the ISAR images generated by the first antenna group and the second antenna group, respectively, for the identified pixels”); and 
determining the at least one characteristic dimension of the ship as a function of the determined range of phase differences between the radar signals received by each of the two receiving channels (Bruyere paragraph [0008]: “estimate a height of the target using the measured phase difference”);and 
determining the at least one characteristic dimension of the ship as a function of the mask of the ship and the determined range of the phase differences (Bruyere paragraph [0018]: “According to the embodiments, combined yaws from platform and target motion provide a plan view (e.g., two-dimensional view (mask)) of the target while a phase difference from two antennas is used interferometrically to provide height information for a third dimension”). 
Bruyere does not teach summing of the respective amplitudes of the pixels of the two radar images to obtain a sum image; and
extracting pixels from the sum image to obtain a mask.
Jahangir teaches summing of the two radar images; 
and  extracting pixels from the sum image to obtain a mask (Jahangir page 4 lines 16-19: “the plurality of base images in step i) is produced by generating an average image by summing successive base images and dividing by the number of base images summed. The base images may be consecutive”; page 12 lines 4-8: “For each of image file where i=1 , .. .. , 16, the image averaging routine 1001 firstly Mi, converts the complex values into amplitude values by adding together the square of the real and imaginary component of each pixel value and taking the square root of the sum. The pixel values are then summed together using a 4 by 4 non-overlapping window and divided by the factor 16”; page 15 lines 9-15: “The first involves analysing each pixel of Cj to estimate local background statistics using a CFAR window of data pixels immediately surrounding the test pixel. Thus, referring to Figure 5 for a given test pixel within an image Cj two rectangular region are identified. An outer rectangle 500 marks the overall extent of the CFAR window and an inner rectangle 510 is a mask window. The CFAR algorithm will use all the pixels within the bounds of the CFAR window excluding the test pixel and the pixels that lie within the mask window, in estimating the background statistics”.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for determining at least one characteristic dimension of a ship taught by Bruyere to include summing of the two radar images and extracting pixels from the sum image to obtain a mask of Jahangir in order to “form the image” (Bruyere paragraph [0017]). As in in the method for determining at least one characteristic dimension of a ship taught by Bruyere, it is within the capabilities of one of ordinary skill in the art to sum the two radar images and extract pixels from the sum image to obtain a mask as taught by Jahangir with the predicted result creating an image as needed in Bruyere.
Neither Bruyere nor Jahangir teach summing of the respective amplitudes of the pixels of the two radar images to obtain a sum image. 
Hond teaches summing of the respective amplitudes of the pixels of the two radar images to obtain a sum image (Hond page 14: “Alignment allows the SAR images to be combined 390. This may be achieved by simply summing the amplitude in corresponding pixels”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for determining at least one characteristic dimension of a ship taught in combination by Bruyere and Jahangir to further include summing of the respective amplitudes of the pixels of the two radar images to obtain a sum image of Hond in order to identify pixels of the “images having a signal-to-noise ratio (SNR) higher than a predetermined threshold value” (Bruyere paragraph [0023]). As in the method for determining at least one characteristic dimension of a ship taught in combination by Bruyere and Jahangir, it is within the capabilities of one of ordinary skill in the art to include summing of the respective amplitudes of the pixels of the two radar images to obtain a sum image of Hond with the predicted result of identifying the pixels having a signal-to-noise ratio (SNR) higher than a predetermined threshold value as needed in Bruyere.

In regards of claim 4 Bruyere, Jahangir and Hond teach the claimed invention as shown above for the claim 1. 
Bruyere further teaches the determining the range of the phase difference comprises: 
calculating, for each set of pixels of the mask having the same doppler box, an intermediate phase difference as a function of the radar signals received by each of the two receiving channels and corresponding to the pixels of said set (Bruyere paragraph [0023]: “A phase difference between the ISAR images generated by the first antenna group and the second antenna group, respectively, is measured for the identified pixels (same Doppler box)”), and 
obtaining the range of phase differences as a function of the calculated intermediate phase differences (Bruyere paragraph [0004]: “phase of the multiple radar returns within each range bin and are motion compensated for spatial displacement of the relative movement of the moving platform during the acquisition of the returns”).

In regards of claim 9, Bruyere, Jahangir and Hond teach claimed invention as shown above for the claim 1. 
 Neither Bruyere nor Jahangir teach the characteristic dimension of the ship is the length or the width of the ship. 
Hond teaches the characteristic dimension of the ship is the length or the width of the ship. (Hond, Page 5: “Accordingly, the method may determine characteristics of the model, e.g. length, width, height etc.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for determining at least one characteristic dimension of a ship taught in combination by Bruyere, Hond and Jahangir to include the characteristic dimension of the ship being the length or the width as suggested by Hond in order to “form an image of the target in two dimensions” (Bruyere paragraph [0017]). As in the method for determining at least one characteristic dimension of a ship taught in combination by Bruyere, Hond and Jahangir, it is within the capabilities of one of ordinary skill in the art to include the characteristic dimension of the ship being the length or the width as suggested by Hond with the predicted result of enabling creating the image of the target in two dimensions as needed in Bruyere.

In regards of claim 10, Bruyere, Jahangir and Hond teach claimed invention as shown above for the claim 1. 
Bruyere further teaches an electronic system for determining the at least one characteristic dimension of a ship according to the method of claim 1 (Bruyere paragraph [0017]: “The ISAR can form an image of the target in two dimensions (e.g., down range and cross range)”), the electronic system comprising the radar device (Bruyere paragraph [0018]: “Embodiments of the present invention combine features of ISAR and IFSAR to provide an interferometric inverse synthetic aperture radar”) the radar device comprising the at least two separate channels configured to receive the radar signal (Bruyere paragraph [0026]: “the antenna elements are configured in a split array mode with a first antenna group and a second antenna group of the antenna elements being enabled…the first antenna group and second antenna group of the antenna elements are operated in the split array mode to receive a number of return signals carrying energy of the transmitted RF signal that are reflected from the target”); and 
the calculator (Bruyere paragraph [0022]: “The computer system 104 includes a processor 106 and a memory 108 for operating an image processing application that processes the radar returns”),
the electronic system being able to implement a determining method according to claim 1 (Bruyere paragraph [0017]: “The ISAR can form an image of the target in two dimensions (e.g., down range and cross range)”).

In regards of claim 11, Bruyere, Jahangir and Hond teach claimed invention as shown above for the claim 10. 
Bruyere further teaches an aircraft comprising the electronic determining system according to claim 10 (Bruyere paragraph [0019]: “in several embodiments, the moving platform 10 is an airborne platform carrying suitable radar equipments (e.g., apertures, emitters, computer systems for signal processing, etc.) for providing height measurement of the target 20, which may be a surface ship”). 

Allowable Subject Matter
Claim 2 and depending upon claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and depending upon claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and depending upon claims 8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
In regards of claim 2 Bruyere, Jahangir and teach Hond the claimed invention as shown above for the claim 1. 
Bruyere further teaches the radar device has a geometry (Bruyere paragraph [0007]: “method is provided for operating an interferometric inverse synthetic aperture radar (IFISAR) including a two-dimensional antenna array”), the two radar images being acquired at a sampling frequency (Bruyere paragraph [0004]: “A synthetic aperture radar (SAR) generates an image of a target by processing separate radar returns from a number of sequentially transmitted pulses from an antenna on a moving platform. The radar returns are combined and processed to generate imagery”), at a viewing distance and in a viewing direction (Bruyere paragraph [0019]: “FIG.1 is a drawing conceptually illustrating a moving radar platform 10 configured to acquire imagery of a target 20 using an IFISAR. In several embodiments, the moving platform 10 is an airborne platform carrying suitable radar equipments (e.g., apertures, emitters, computer systems for signal processing, etc.) for providing height measurement of the target 20, which may be a surface ship. In order to perform interferometric measurements, the platform 10 is equipped with two antennas that are spaced apart in the height direction (e.g., vertical direction) of the target 20. However, the present invention is not limited thereto. More antennas may be used”; Fig. 1-Annex 1).
None of the prior art of record discloses in combination “the determining the at least one characteristic dimension”, particularly characterized by the features of 
“determining a transverse dimension of the ship in a transverse direction as a function of the mask of the ship, the determined range of the phase differences, the viewing distance and the geometry of the radar device, the transverse direction being a direction orthogonal to the viewing direction, 
determining a radial dimension of the ship in a radial direction as a function of the mask of the ship, and the sampling frequency, the radial direction being the viewing direction, and 
determining the at least one characteristic dimension as a function of the determined radial dimension and the determined transverse dimension”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. 

In that the dependent claim 3 depend ultimately from would be allowable, claim 2, these dependent claim 3 would be allowable for, at least, the reasons for which claim 2, staying higher in the line of dependency would be allowable.

	
Regarding claim 5, none of the prior art of record discloses in combination “determining the phase difference range”, particularly characterized by the features of “for each of the set of pixels of the mask having the same doppler box, the calculation of the intermediate phase difference comprises: 
calculating, for each the pixel of the set, a product of the signal received on the first receiving channel and corresponding to said pixel by the conjugate of the signal received on the second receiving channel and corresponding to said pixel, and
calculating a sum of the calculated products, the intermediate phase difference for said set being an argument of the calculated sum”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses the claimed features of the claim 4 staying higher in the line of dependency but fails at least to disclose the listed above features.

In that the dependent claim 7 depend ultimately from would be allowable, claim 5 staying higher in the line of dependency, these dependent claim 7 would be allowable for, at least, the reasons for which the claim 5 would be allowable.

Regarding claim 6, none of the prior art of record discloses in combination “the determining the range of the phase differences”, particularly characterized by the features of “calculating a linear regression of the intermediate phase differences relative to the doppler boxes of the mask”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses the claimed features of the claim 4 staying higher in the line of dependency but fails at least to disclose the listed above features.

In that the dependent claims 8 and 12 depend ultimately from would be allowable, claim 6 staying higher in the line of dependency, these dependent claims 8 and 12 would be allowable for, at least, the reasons for which the claim 6 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou Bixiao (Chinese Patent Document Publication CN104050716A) teaches a method for visualized modeling of marine multi-target SAR images;
Ponomarev et al. (Russian Patent Document Publication RU2278397C2) teaches a monopulse coherent radar systems operating on mobile carriers, designed to detect signals from surface targets;
Shi Jun (Chinese Patent Document Publication CN101551457B) teaches a method for constructing a forward-looking linear array three-dimensional synthetic aperture radar system, which utilizes the characteristics of a single-excitation linear array three-dimensional synthetic aperture radar antenna with high phase center control accuracy and a forward-looking synthetic aperture radar system capable of obtaining frontal terrain information;
Ranney et al. (U.S. Patent Application Publication 2018/0052229A1) teaches a system for determining the location of a man-made object based upon symmetry of the object comprising a receiver configured to receive radar signals comprising cross-polarized and co-polarized responses;
Hasson et al. (U.S. Patent 6184981B1) teaches a speckle mitigation for coherent detection employing a wide band signal;
Schmid et al. (U.S. Patent 5497158A) teaches a method of classifying and identifying an object, for example satellites, aircraft, land vehicles and ships with a Doppler radar system in which a video signal is generated by means of coherent signal processing and tracking data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648